PER CURIAM.
Andrew Mitchell appeals an order revoking his community control. It is true, as appellant contends, that “though hearsay evidence is admissible against a probationer in a revocation proceeding, revocation may nonetheless not be based solely on hearsay.” Brown v. State, 537 So.2d 180, 181 (Fla. 3d DCA 1989). In this case, however, the revocation was not based solely on hearsay. The probation officer was Mitchell’s supervising officer for two months prior to the hearing, and testified from personal knowledge as to Mitchell’s failure to meet the conditions of his community control during that period of time. As the probation officer’s testimony from personal knowledge corroborated the hearsay testimony based on the unintroduced probation records, probation was properly revoked.
Affirmed.